USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 96-2194                                   LUIS A. TORRES,                                Plaintiff, Appellant,                                         v.                      NATIONAL STARCH & CHEMICAL CORP., ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                ____________________                                       Before                      Boudin, Stahl and Lynch, Circuit Judges.                                ____________________            Luis R. Torres on brief pro se.            Juan                  Carlos                         Morales                                 Ducret and  Reichard                                                      &                                                        Escalera on brief for       appellee Mallinckrodt Chemical, Inc.            Don M. Kennedy                         ,                            Brooks R. Brown                                          ,                                             Goodwin, Procter & Hoar                                                                  ,                                                                     Manuel A.       Guzman, Rosa                      Maria                            Cruz, and  McConnell                                                 Valdes on brief for appellee       Fisher Scientific Company.            Enrique Peral and Munoz                                     Boneta                                            Gonzalez Arbona                                                            Benitez &                                                                      Peral on       brief for appellee Baxter Healthcare Corp.            Ricardo                     R. Rodriguez-Padilla, Orlando                                                   Duran-Medero and Ricardo                                                                            L.       Rodriguez-Padilla                          Law                              Offices on brief for appellee JT Baker Chemical       Company.                                ____________________                                 SEPTEMBER 25, 1997                                ____________________                      Per Curiam                               . We have carefully reviewed the district            court record and the parties' briefs and affirm the judgment of            the district court for essentially the reasons set out in its            Opinions and Orders, dated March 23, 1995 and July 9, 1996.                      In relation to the court's grant of summary judgment            for JT Baker Chemical Co., appellant only argues that he never            received notice of Baker's motion; he does not claim that he            failed to receive a copy of the district court's opinion            granting summary judgment. By not presenting the question of            notice to the district court in the first instance, appellant            has forfeited appellate review of the issue.  See Johnston v.            Holiday                     Inns,                           Inc., 595 F.2d 890, 894 (1st Cir. 1979). We            therefore do not address the merits of the Opinion and Order,            dated August 22, 1995.                      Affirmed.  See Local Rule 27.1.                                         -2-